Title: To Thomas Jefferson from André Limozin, 21 May 1786
From: Limozin, André
To: Jefferson, Thomas



Most Honored Sir
Havre de Grace 21rst May 1786.

I had the Honor of writing your excellency the 8th instant. Mr. Delacroix finding him self over loaded with baggage, hath forwarded me by the Diligence the Small Box, he had promised your Excellency to bring with him. It shall be forwarded carefully. The same attention shall be given for your Two Truncks Books.
The Ship Diligence de Cadiz, Captn. DelaRocque, which took away Dr. B. Franklins baggage for Philadelphia is safely arrived this day in our Port. She is loaden with Barck on the account of Dr. Bancroft, who desired me to apply to the Honorable Thomas Walpole in Paris for the disposall of that Cargoe without mentionning me how to direct to him. If you Know his abode, I beg of your Excellency to Send word to Mr. Thomas Walpole that the Said ship is arrived, and that I am at a very great loss for want of his orders, not Knowing how to proceed. I am informed that the Said DelaRocque hath behaved very unmannerly towards Messrs. Fitzgerald; he is quite a rude Sailor; and I wish that the Minister would make him repent for his misbehavior towards Gentlemen.
He hath not brought me back the 1000 Livrs. I had advanced him for the [passage] of the two Said Messrs. Fitzgera[ld.] He hath left it into the hands of [Messrs.] Ross and Vaughan of Philada. who charge me with a Commission for that business. I remain most respectfully with the highest regard Your Excellency’s Most obedient & very Humble Servant,

Andre Limozin

